Citation Nr: 1439858	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to Dependency and Indemnity (DIC) compensation under                      38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to November 1945.  He died in May 2010, and the appellant was his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the RO in Phoenix, Arizona. 

The appellant testified at a February 2013 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.   

The Virtual VA paperless claims processing system contains includes the transcript of the February 2013 hearing.  The remaining documents in that file are either irrelevant to the issues on appeal or are duplicative of the evidence in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.


FINDINGS OF FACT

1.  The appellant's countable income exceeds the maximum annual pension rate for a surviving spouse, and she remarried in 2012.   
2.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101, 103, 1503, 1541, 5312 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.3, 3.21, 3.23, 3.50, 3.55, 3.271, 3.272 (2013).

2. The criteria for Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claims as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).


Nonservice-connected Death Pension

The appellant seeks entitlement to nonservice-connected death pension benefits as the Veteran's surviving spouse.  In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 . 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2013). 

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income. 38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (2013). 

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable. 38 C.F.R. § 3.262.  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA. 38 C.F.R. § 3.272. Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income.

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.

The appellant's claim for death pension benefits was received by VA in May 2010.  The RO denied the claim on the basis that her income exceeded the maximum annual pension rate for a spouse.

For the time period during which the appellant filed her original pension claim, effective December 1, 2009, the maximum annual pension rate for a surviving spouse with no dependents was $7,933. 

The appellant indicated in an August 2010 report and during her February 2013 hearing testimony that she received $676.00 from SSA, which equates to an annual income of $8112.00.  However, information obtained from SSA shows that she was actually paid a monthly benefit of $772.50, which yields an annual income of $9270.  

The Board has considered whether the appellant has unreimbursed medical expenses.  In an August 2010 report, she provided an itemized list of medical expenses.  However, even when factoring in the reduction in countable income for allowable medical expenses above 5 percent of the MAPR -- in this case, a reduction of $762, based on total claimed medical expenses of $1,158 -- the appellant's income exceeded the applicable MAPR.  Indeed, her representative acknowledged at the February 2013 hearing that her medical expenses did not meet the five percent requirement. See page 9 of February 2013 hearing transcript.

Based on the foregoing, the Board concludes that the appellant's countable income exceeds the maximum annual pension rate for a surviving spouse.

Moreover, the Board notes that the appellant remarried during the appeal period.  During her February 2013 hearing, the appellant testified that she had remarried five months earlier.

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, and who has not remarried.  In addition, to be recognized as a surviving spouse, a claimant cannot have remarried since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50, 3.53. 

There are recognized exceptions to the aforementioned bar to receipt of veterans' benefits, specifically entitlement to nonservice-connected death pension, for a former spouse who has remarried.  Under 38 C.F.R. § 3.55(a)(1), remarriage shall not be a bar to veterans' benefits where the remarriage is deemed void or annulled.                      A similar exclusion applies under 38 C.F.R. § 3.55(a)(2), where on or after    January 1, 1971, the remarriage of a surviving spouse was terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990.  There are eight additional exclusions denoted under          section 3.55(a), but none of the remainder of which apply to instances of remarriage and otherwise expressly authorize payment of nonservice-connected death pension benefits. 

There is no indication that the appellant's remarriage has ended for any reason or that it was originally void or has since been annulled as to fall within a recognized exception of section 3.55 to the bar applicable to remarriage. 

For these reasons, the Board concludes that the appellant is not entitled to nonservice-connected death pension benefits.  While the Board is sympathetic to her claim, it is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c) . See generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  Accordingly, the appeal is denied.


DIC pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may establish entitlement to dependency and indemnity compensation (DIC) where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2002).  The statute was implemented by VA at 38 C.F.R. § 3.22.

The term "entitled to receive" means that, at the time of death, a veteran had filed a claim for disability compensation during his lifetime, and the veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309 . 38 C.F.R. § 3.22(b)(3). 

In addition, the term "entitled to receive" can mean that a veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section. 38 C.F.R. § 3.22(b)(1) and (2).

The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during  a veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death. See Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran died in May 2010.  Prior to his death, the Veteran had been in receipt a total disability rating based on individual unemployability (TDIU) since February 9, 2001.  Thus, the Veteran did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service and he was also not rated totally disabled for at least the last 10 years of his life.  There is also no indication or allegation that he was a former prisoner of war. 

The remaining issue is then whether the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error in a previous decision.  The appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement). 

In this case, the appellant and her representative have not alleged CUE.  Indeed, the undersigned specifically inquired whether there was any CUE claim during the February 2013 hearing, but the appellant's representative stated that they were not making any CUE claim in a particular rating decision. See page 3 of February 2013 hearing transcript.

Instead, the appellant and her representative appear to contend that the Veteran was theoretically entitled to TDIU during the 10 years prior to his death.  However, "hypothetical entitlement" is not a viable basis for establishing benefits under either 38 U.S.C.A. § 1318. See Rodriguez v. Peake, 511 F.3d 1147 (2008).

The appellant has not alleged any other applicable theory of entitlement to benefits under 38 U.S.C.A. § 1318, to include reopening of a claim based on newly received service records or absence of receipt of total disability benefits due to non-waiver of concurrent retirement payments. See 38 C.F.R. § 3.22(b)(2)-(3).

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318.  Her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 would essentially be a claim for hypothetical entitlement, which is barred as a matter of law.  Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit.
ORDER

The claim for nonservice-connected death pension benefits is denied.

The claim for DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


